Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 30, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  141774                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 141774
                                                                   COA: 297812
                                                                   Kalamazoo CC: 2004-002417-FC
  HYLAND STEPHEN STERLING,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 18, 2010
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 30, 2011                      _________________________________________
           d0323                                                              Clerk